DETAILED ACTION
This is a response to Applicant’s remarks filed 02/01/2022. Claims 5, 6, 14 and 15 are amended. Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020, 01/19/2021, 10/1/2021 and 03/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments
Examiner acknowledges the receipt of the amended drawings and corresponding specification paragraphs. 
Applicant’s arguments, see page 11, filed 02/01/2022, with respect to drawing objections have been fully considered and are persuasive.  The objection  to drawings has been withdrawn. 

Applicant’s arguments, see page 11-12, with respect to 112(b) rejection of claims 5 and 6 have been fully considered and are persuasive.  The 112(b) rejection of claims 5 and 6 have been withdrawn. 

Applicant’s arguments, see page 11-12, with respect to 112(b) rejection of claim 1 has been fully considered but are not persuasive.
Regarding claim 1, Applicant, in page 12 of the remarks, argues that it is clear that “two pieces of scheduling information” means “two scheduling messages”.
The Examiner respectfully disagrees. “Pieces” is not a commonly used technical term, particularly for describing scheduling information. Examiner suggest that “two pieces of scheduling information” be amended, as argued by the Applicant, to “two scheduling messages”.

Applicant’s arguments with respect to claim 1, with respect to 35 U.S.C. §103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1, 10 and 19 rejection recites new prior art US20180199314 to Takeda.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1--19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… at least two pieces of scheduling information from a network device; at least two transmission resources corresponding to the at least two pieces of scheduling information partially overlap in time domain…”. It is not clear what is meant by “two pieces of scheduling material” as “pieces” is not a commonly used technical term, for describing scheduling information. The subject matter in claim 1 lacks clarity.  Examiner suggest that “two pieces of scheduling information” be amended, as argued by the Applicant, to “two scheduling messages”.
Claims 10, as apparatus claims of 1, is objected to for the same reasons above.
Claims 2-9 and 11-18 are objected to for dependency on independent claims 1 and 10.
Claim 19, as apparatus claim of claim 1, is objected to for the same reasons as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 20180199314), hereinafter “Takeda”.
Regarding Claims 1, 10 and 19, Takeda teaches:
A data transmission method, comprising: 
receiving, by a terminal, at least two pieces of scheduling information from a network device; at least two transmission resources corresponding to the at least two pieces of scheduling information partially overlap in time domain (Takeda, [0037-0038] Takeda teaches in scheduling plurality of Transport Blocks (TB) with plurality of DCIs, an eNB schedules a plurality TBs allocated in the same TTI using DCI, including information corresponding to the different TBs [0037]. The UE detects the plurality of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
DCIs for scheduling multiple TBs and controls the transmission and reception processes of the plurality of TBs based on the detected plurality of DCIs [0038]. Fig. 2A/2B [0053-0054]: Illustrates a single UE receives resource allocations of a plurality of TB, namely TB1 and TB2, that overlap in TTI.; 











and 
performing data transmission on at least one of the at least two transmission resources (Takeda, Fig 2A/2B [0053-0054]: Shows the method where the UE receives scheduling messages in an TTI overlap case, where TB2 has lower priority that TB1. Fig 2B illustrates the case where TB1 is transmitted or received without consideration of the TB2 which has a lower priority, so then the symbols of the resources that overlap with the TB1 are punctured. TB1 is transmitted during the overlap, TB2 does not transmit. In Fig 2A, TB2 is completely silent, does not transmit at all.)

Particularly for Claim 10, Takeda teaches:
A data transmission device, comprising a memory, a processor and a communication interface, wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to trigger the communication interface to: (Takeda [0187-0190]: Radio base station 10/terminal 20 (Fig. 10)may be implemented by a computer device that includes a processor, a communication interface, a  memory and computer-readable storage medium that stores a program [0187]. The function of the radio base station10/terminal20 may be implemented using the (abovementioned) hardware. [0189])

Particularly for Claim 19, Takeda teaches: 
A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program causes a terminal device to: (Takeda [0188]: the computer-readable memory includes, e.g. a flexible disk, a magnetic-optical disk, ROM (READ Only Memory) which equate to non-transitory computer-readable storage medium, for storing a computer program [0187].)

Regarding claims 2 and 11, Takeda teaches:
the data refers to information that needs to be transmitted between the terminal and the network device (Takeda [0037 – 0038]: The eNB uses multiple (a plurality) of L1/L2 control signals (DCIs) that including scheduling information necessary for scheduling a plurality of TBs (transport blocks)).

Regarding claims 4 and 13, Takeda teaches:
the transmission resource comprises at least one of a time domain resource, a frequency domain resource (Takeda Fig. 2A/2B [0053-0054]: the eNB transmits plurality of TBs allocated in the same TTI using DCIs that include scheduling information. Fig. 2B illustrates the transport blocks TB1 and TB2 in the same TTI, where TB1 and TB2 are time domain and frequency domain resources.).

Regarding claims 5 and 14, Takeda teaches:
the performing data transmission on at least one of the at least two transmission resources comprises: 
performing transmission of first data on a first transmission resource of at least one of the at least two transmission resources  (Takeda Fig. 2A/2B [0053-0054]: the eNB transmits plurality of TBs allocated in the same TTI using DCIs that include scheduling information. Fig. 2B illustrates the transport blocks TB1 and TB2 in the same TTI, where TB1 and TB2 are time domain and frequency domain resources. TB1 and TB2 are both transmitted: in the case of Fig 2B, TB2 is punctured.).

Regarding claims 7 and 16, Takeda teaches:
a service priority of the first data is greater than (Takeda Fig. 2A/2B [0053-0054]: Resource allocation of TB1 and TB2 shown in example, where TB2 has lower priority that that of TB1, and overlap each other in a TTI. In case of Fig 2B, TB1 is transmitted and the symbols of the TB2 resources that overlap with the TB1 resources are punctured, where TB1 transmits during the overlap.)

Regarding claims 8 and 17, Takeda teaches:
the first partial resource includes all or part of resource in the second transmission resource that overlaps with the first transmission resource in the time domain; and the second partial resource includes all or part of resource in the second transmission resource that does not overlap with the first transmission resource in the time domain (Takeda Fig 2A/2B [0053-0054]: The first partial resources equates to the overlap between TB1 and TB2, is part of the resources of TB1 (or TB2). The TB1 resource that is not the first partial resource is shown as the stripe resource (TB1), and the TB2 resource that is not the first partial resource is shown as the dotted resource (TB2), in Fig 2B.)


Claims 3 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Khormuji, Takeda, Huawei, and in further view of Chen et al. (US20180176937), hereinafter “Chen”.

Regarding claims 3 and 12, Takeda does not teach:
the data is carried on at least one of a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH).
However, Chen teaches:
the data is carried on a physical uplink shared channel (PUSCH). (Chen [0202]: In this embodiment the first and second uplink resources, where the two resources collide in at time domain, could be (NR-) PUSCH resource. The first and second resource could be used for data transmission on the same cell or same bandwidth part.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Takeda use a well known method for communicating and transmitting data via PUSCH to the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 6, 9, 15 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Takeda, in view of Institute of Information Industry (3GPP TSG AN WG1 Meeting #88bis, R1-1705787, “On MUST eMBB and URLCC multiplexing in uplink”, April 3-7, 2017), hereinafter “Institute”.

Regarding claim 6 and 15, Takeda does not teach:
the performing data transmission on at least one of the at least two transmission resources further comprises: 
performing no data transmission on a first partial resource of a second transmission resource corresponding to the at least two pieces of scheduling information, and performing transmission of second data on a second partial resource of the second transmission resource; or
performing no data transmission on the second transmission resource corresponding to the at least two pieces of scheduling information; or
when the second data uses QPSK modulation or BPSK modulation, performing 14transmission of the second data on the first partial resource of the second transmission resource corresponding to the at least two pieces of scheduling information using a first transmit power, and performing transmission of the second data on the second partial resource of the second transmission resource using a second transmit power; or 
when the second data uses QAM modulation, performing transmission of the second data on the second transmission resource corresponding to the at least two pieces of scheduling information using the first transmit power; or performing no data transmission on the second transmission resource corresponding to the at least two pieces of scheduling information.
However, Institute teaches:
performing no data transmission on a first partial resource of a second transmission resource corresponding to the at least two pieces of scheduling information, and performing transmission of second data on a second partial resource of the second transmission resource; 
performing no data transmission on the second transmission resource corresponding to the at least two pieces of scheduling information (Institute, Section 3. Superposition of eMBB and URLLC, page 4: 3-14 to page 5:1-2. When a signal is detected, the gNB first attempts to detect the presence of DMRSs (demodulation resource signal functions as a pilot or beacon) possibly from the eMBB and URLLC. If no DMRS signal is detected, then the gNB has nothing to sync to and cannot demodulate any data.); 
when the second data uses QPSK modulation or BPSK modulation, performing 14transmission of the second data on the first partial resource of the second transmission resource corresponding to the at least two pieces of scheduling information using a first power, and performing transmission of the second data on the second partial resource of the second transmission resource using a second power (Institute, Section 3. Superposition of eMBB and URLLC, page 2:1-6 to page 3:1-10: Since URLLC traffic needs higher reliability than that of eMBB traffic, the received power level of URLLC traffic should be larger than the received power level of eMBB traffic. Also an eMBB UE may use a lower rate (QPSK) to transmit eMBB traffic due to lower received power at the gNB. See Fig. 3 where QPSK is adopted by both eMBB and URLLC traffic.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Institute into the method of Takeda to clearly delineating the different attributes of eMBB traffic versus URLLC traffic for more efficient transmission and demodulation by the gNB. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 9 and 18, Takeda does not teach:
The method according to claim 6, wherein the performing transmission of the second data on the second partial resource of the second transmission resource comprises: 
performing transmission of the second data on all of the second partial resource when the all of the second partial resource has corresponding demodulation pilot; 
performing transmission of the second data on part of the second partial resource when the part of the second partial resource has corresponding demodulation pilot; 
performing no data transmission on part of the second partial resource when the part of the second partial resource does not have corresponding demodulation pilot; and 
performing no data transmission on all of the second partial resource when the all of the second partial resource does not have corresponding demodulation pilot.

However, Institute teaches:
performing transmission of the second data on all of the second partial resource when the all of the second partial resource has corresponding demodulation pilot; 
performing transmission of the second data on part of the second partial resource when the part of the second partial resource has corresponding demodulation pilot (Institute, Section 3. Superposition of eMBB and URLLC, page 4: 3-14 to page 5:1-2. DMRS or further signals/sequences/schemes design may be applied to facilitate detection of grant-free URLLC transmission. URLLC and eMBB transmission may coexist in the same resource, where the gNB needs to determine whether it is solely eMBB traffic or a superposition signal of eMBB and URLLC traffic. When a signal is detected, the gNB first detects the presence of DMRSs (demodulation resource signal functions as a pilot or beacon) possibly from the eMBB and URLLC. If both DMRSs can be detected, then this is a superposition signal. If only DMRS from eMBB is detected, then there is no URLLC, and gNB demodulates the eMBB signal. If only DMRS from URLLC is detected, the gNB demodulates the URLLC signal.)
performing no data transmission on part of the second partial resource when the part of the second partial resource does not have corresponding demodulation pilot; and 
performing no data transmission on all of the second partial resource when the all of the second partial resource does not have corresponding demodulation pilot (Institute, Section 3. Superposition of eMBB and URLLC, page 4: 3-14 to page 5:1-2. When a signal is detected, the gNB first attempts to detect the presence of DMRSs (demodulation resource signal functions as a pilot or beacon) possibly from the eMBB and URLLC. If no DMRS signal is detected, then the gNB has nothing to sync to and cannot demodulate any data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate DMRS signal detection in the teaching of Institute into the method of Takeda so that an efficient method to quickly identify a superposition signal versus an eMBB signal can improve the demodulation performance of the node.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huawei (3GPP TSG AN WG1 Meeting #87, R1-1611657, “UL URLLC Multiplexing Considerations”, Nov 14-18, 2016), discloses coexistence of eMBB/URLLC in UL, where some eMBB traffic may be scheduled in URLLC band, but may potentially collide with each other.
Khormuji (US201800776937) discloses allocating data time-frequency resources which overlap in time domain for data sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461